


Exhibit 10.10
CLARCOR Inc.
Summary of Compensation for Non-Employee Directors and Named Executive Officers


Non-Employee Director Compensation Summary


Annual Retainer


•
$70,000, payable in cash or stock at the election of the director, for any
director who is not a member of the Audit Committee, and $75,000 for Audit
Committee members.

•
Additional $7,500 (cash only) for serving as chair of the Director
Affairs/Corporate Governance Committee.

•
Additional $10,000 (cash only) for serving as chair of the Compensation
Committee.

•
Additional $15,000 (cash only) for serving as chair of the Audit Committee.

•
Additional $25,000 (cash only) for serving as Lead Director



Annual Stock Award


Each year, non-employee directors receive a grant of equity-based compensation,
in the amount and form determined by the Director Affairs/Corporate Governance
Committee and pursuant to the Company's 2014 Incentive Plan approved by the
Company's shareholders on March 25, 2014. In fiscal 2015, non-employee directors
each received shares of common stock of the Company having an aggregate
grant-date fair market value of approximately $110,000 (rounded up to avoid
issuance of fractional shares). The amount and form of the equity-based
compensation for non-employee directors for fiscal 2016 has not yet been
determined by the Director Affairs/Corporate Governance Committee as of the
filing of this Annual Report on Form 10-K.


Named Executive Officer Compensation Summary


Current salaries (rounded to nearest $1,000), equity awards and target bonus
percentage for fiscal 2016 for named executive officers:
Name
Title
Salary
Shares Subject to Stock Options (#)
Restricted Stock Units (#)
Target Bonus Percentage
 
 
 
 
 
 
Christopher L. Conway
Chairman of the Board, President and Chief Executive Officer
$
800,000


120,000


12,898


100%
Sam Ferrise*
President - CLARCOR Engine/Mobile Filtration Group
N/A


N/A


N/A


N/A
David J. Fallon
Vice President - Finance & Chief Financial Officer
$
415,000


37,500


3,980


65%
David J. Lindsay
Vice President - Administration & Chief Administrative Officer
$
290,000


19,000


1,857


45%
Keith A. White
President - CLARCOR Industrial Air Group
$
321,000


15,000


1,367


55%
Richard M. Wolfson
Vice President - General Counsel & Corporate Secretary
$
340,000


27,500


2,510


50%

* Mr. Ferrise retired at the end of fiscal 2015 and thus did not receive
compensation for fiscal 2016.


The named executive officers may also receive additional equity awards pursuant
to the Company's stockholder-approved 2014 Incentive Plan (or any successor
stockholder-approved plan thereto) as determined at the discretion of the
Compensation Committee.


Additional Information


The foregoing information is summary in nature. Additional information regarding
director and named executive officer compensation will be provided in the
Company's Proxy Statement to be filed in connection with the Company's Annual
Meeting of Stockholders expected to be held on March 29, 2016.


